[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S OBJECTION TO DEFENDANT'S REVISED CROSS-COMPLAINT (#112).
The substance of the plaintiff's objection is better suited for a special defense(s) or a simple denial. However, inasmuch CT Page 13128 as the parties have argued the merits of the objection, and in order to avoid greater proliferation of pleadings, the court enters the following orders:
(1) That portion of the objection which raises a statute of limitations defense is overruled;
(2) That portion of the objection which raises a statute of frauds defense is overruled,
(3) That portion of the objection which raises a denial is overruled without prejudice, and may be raised by way of answer and denial of the relevant portions of defendant's revised cross-complaint and her prayers for relief.
So Ordered.
KAVANEWSKY, J.